LEWIS, Judge.
Enforcement of out-of-state child custody orders is governed by the terms of the Uniform Child Custody Jurisdiction Act (UCCJA), N.C.G.S. 50A-1; Copeland v. Copeland, 68 N.C. App. 276, 314 S.E.2d 297 (1984). A court can enforce a child custody order only if the jurisdictional requirements of G.S. Section 50A-1 are met. See G.S. 50A-13 (North Carolina courts shall recognize only those out-of-state custody decrees which are in “substantial conformity” with the UCCJA).
We find that this case is controlled by our earlier holding in Copeland, supra. In Copeland, the plaintiff obtained a temporary custody order in Massachusetts. Defendant, a North Carolina resident, was not notified prior to entry of the order. Id. at 277, 314 S.E.2d 298. We reversed the entry of the North Carolina District Court order enforcing the Massachusetts court’s temporary award of custody to plaintiff, stating:
*779We find, however, that the Massachusetts court did not comply with the notice provisions of G.S. Sections 50A-4 and 5 and, therefore, did not obtain personal jurisdiction over defendant. Under G.S. Section 50A-4, ‘[b]efore making a decree under this Chapter reasonable notice and opportunity to be heard shall be given to the contestants, any parent whose parental rights have not been previously terminated, and any person who has physical custody of the child.’ Defendant clearly had a right to notice under the Act before the Massachusetts court entered its temporary order. The Massachusetts order also fails to meet the requirements of G.S. Section 50A-5, which provides that the notice required under G.S. Section 50A-4, ‘shall be given in a manner reasonably calculated to give actual notice and shall be served in the same manner as the manner of service of process set out in G.S. 1A-1, Rule 4. . . .’ Plaintiff concedes that defendant was not served with process pursuant to Rule 4 of the Rules of Civil Procedure. It is clear that ‘[s]trict compliance with sections 4 and 5 is essential for . . . a custody decree[’s] . . . recognition and enforcement in other states under sections 12, 13 and 15.’
Id. at 279, 314 S.E.2d 299.
Like the defendant in Copeland, defendant Sherry Lynn Church Henson was entitled to receive notice of the Tennessee temporary custody hearing. Because the record indicates that there was no attempt to serve her with notice and she in fact never received notice of the hearing, Tennessee did not act “substantially in conformity with” Chapter 50A, and we must reverse. G.S. 50A-13. Because we hold that the trial court’s order must be reversed, we need not reach defendant’s other assignments of error.
Reversed.
Judges Phillips and Cozort concur.